Exhibit 10.31

NON-QUALIFIED STOCK OPTION NOTICE

[NAME]

[ADDRESS]

This Option Notice (the “Notice”) dated as of [GRANT DATE] (the “Grant Date”) is
being sent to you by Virgin Media Inc. (including any successor company, the
“Company”). As you are presently serving as a director of Virgin Media Inc. or
one of its subsidiary corporations, in recognition of your services and pursuant
to the Virgin Media Inc. 2010 Stock Incentive Plan (the “Plan”), the Company has
granted you the Option provided for in this Notice (the “Option”). The Option is
subject to the terms and conditions set forth in the Plan, which is incorporated
herein by reference, and defined terms used but not defined in this Notice shall
have the meaning set forth in the Plan.

1. Grant of Option. The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [NUMBER] shares of the Company’s Common
Stock at a price of $[EXERCISE PRICE] per share (the “Option”). The Option is
not intended to qualify as an incentive stock option under US tax laws and is
not intended to qualify as an approved option under UK tax laws.

2. Vesting. The Option shall vest as to 100% of the shares covered thereby on
[VESTING DATE], provided that you continue as a director of the Company on such
vesting date, except that for a director whose term expires at the next annual
meeting of stockholders and who does not stand for re-election or wishes to
retire, vesting will accelerate to the date of the Company’s next annual meeting
of stockholders if that date is prior to [MEETING DATE]. Upon an Acceleration
Event the Option, to the extent not yet vested, shall become 100% vested.

3. Exercise Period. The Option shall stop vesting immediately upon the
termination of your services as a director of the Company and any portion of the
Option that is not vested at the time of such termination shall immediately be
forfeited and cancelled. Your right to exercise that portion of the Option that
is vested at the time of such termination shall terminate on the earlier of the
following dates: (a) three months after the discontinuance of your services as a
director of the Company other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your services are terminated for Cause; or (d) [FINAL MATURITY DATE].

4. Manner of Exercise. The Option may be exercised by delivery to the Company of
a notice in the form attached signed by the person entitled to exercise the
Option, specifying the number of shares which such person wishes to purchase,
together with a certified or bank check or cash (or such other manner of payment
as permitted by the Plan) for the aggregate option price for that number of
shares and any required withholding (including a payment sufficient to indemnify
the Company or any subsidiary of the Company in full against any and all
liability to account for any tax or duty payable and arising by reason of the
exercise of the Option).

5. Transferability. Neither the Option nor any interest in the Option may be
transferred other than by will or the laws of descent or distribution and the
Option may be exercised during your lifetime only by you or your guardian or
legal representative.

 

VIRGIN MEDIA INC. By:  

 

Name:   Title:  